Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 8/4/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patent 10253556 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 24-44 are allowed.

The following is an examiner’s statement of reasons for allowance: while a variety of dampers are known in the art and a damper alone with a rotary member and a varying gap with first, second, and third damping regions with a damping rate of the rotary being greater in the first and second regions than the third region would be obvious in view of the prior art (for example the prior art of previously applied Converse and Sasa).  However, shutters with dampers operable with the louver are not well known in the prior art, i.e. there are shutters with dampers but not enough to support the addition of any general damper structure to any shutter with louver, and the application of the specific damper structure with the three damping regions as detailed in claims 24 and 32 would not be obvious nor would there be any motivation to provide the specific damper structure to a shutter with a louver other than hindsight to reach the present invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CATHERINE A KELLY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

cak